Citation Nr: 0832094	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to August 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

The medical evidence of record shows that the veteran has 
residual pain from a neck injury during military service.


CONCLUSION OF LAW

A cervical spine disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim for service connection for a neck 
injury in service.  The veteran contends that he has had 
chronic neck pain since that injury.  The RO denied his 
claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

After a careful review of the records, the veteran's current 
disability manifests with chronic pain of the cervical neck.  
A February 2003 VA examination reveals that the veteran had 
full extension, flexion, and right and left bending.  The 
veteran complained of pain with maximum extension.  The 
examiner assessed that the veteran had a history of cervical 
pain.  The veteran underwent another VA examination in 
November 2007.  The examiner noted that the veteran had some 
tenderness over the C7 spinous process.  There was no spasm 
or muscle tenderness.   An x-ray of the cervical spine 
revealed a minute anterior spur at the C5-6.  The examiner 
noted that at this time he had no definitive diagnosis for 
his neck symptoms.  A letter dated in March 2004 from the 
veteran's chiropractor asserted that the veteran was being 
treated for neck pain and that neck pain has increased lately 
due to degenerative processes. 

The medical evidence of record indicates that the veteran's 
chronic pain stems from a neck injury during military 
service.  The service treatment records show that the veteran 
complained of neck pain after hitting the posterior portion 
of his head four days prior to seeking treatment.  The 
physician noted that the veteran had pain on the spinous 
process area of the C5-7 when extending his neck.  The 
veteran did not complain of numbness, tingling or weakness.  
X-rays of the spine was negative.  The physician diagnosed 
the veteran with cervical strain and prescribed Motrin 800 mg 
for the pain.  In February 1998, the veteran complained of 
pain to the back of the neck with sitting, sleeping and 
driving.  The clinician noted that he had a history of a head 
injury.  The veteran stated that the pain comes and goes one 
to two times per day.  The pain sometimes feels like a burn.  
The clinician noted that the veteran had normal range of 
motion; however, there was mild pain when the veteran tilted 
his head back.  The veteran was diagnosed with reoccurring 
neck pain and prescribed Motrin for the neck pain.  A few 
weeks later, the veteran stated that the Motrin was not 
helping the pain in the back of the neck, which he has had 
since he hit his head.  The veteran stated that the pain 
shoots down his spine when his head is rotated backward.  The 
clinician assessed that the veteran had recurrent muscle 
strain.  The veteran reported chronic neck pain in the report 
of medical history as part of his separation medical 
examination in June 1998.  The physician noted that the 
veteran hit his head in 1995 and he was diagnosed with muscle 
strain.  After service, the VA medical records show that the 
veteran complained of chronic neck pain in November 1998, 
December 1998, January 1999 and February 1999.  The medical 
records also show that the veteran was involved in a motor 
vehicle accident in June 2000.  The veteran told the 
physician that he suffered from some neck pain due to the 
accident.  He also noted that he hit his head five years ago 
and has had residual neck pain since that accident.  The 
physician reported that the veteran's cervical spine was 
tender to palpation.  A CT scan of the cervical spine 
revealed no acute fracture; however, there was some evidence 
of a possible old fracture to the right C6/C7 area.  

In summary, the medical evidence of record shows that after 
the veteran injured his cervical spine, he complained of neck 
pain during service, at his separation examination and within 
five months from discharge.  After service, the veteran 
reported neck pain and attributed to the 1995 neck injury in 
November 1998, December 1998, January 1999, February 1999 and 
June 2000.  The veteran was involved in a motor vehicle 
accident in June 2000, where he reported neck pain.  However, 
he also provided the history of chronic pain of the neck 
since service and the clinician noted that the CAT scan 
indicated that the veteran's cervical spine had been 
previously injured.  The Board notes that the clinicians 
attributed his neck pain to his in-service injury and there 
was no other indication that it was caused by another event.  
The Board finds that the medical evidence from the service 
treatment records and the VA treatment records are consistent 
with the veteran's contention that he has had chronic neck 
pain since the neck injury in 1995 during military service.  
Accordingly, the evidence of record shows that the veteran 
has had a continuity of symptomatology since the neck injury 
in service.  

In addition, the veteran provided a nexus opinion from his 
private chiropractor who was treating his neck pain.  The 
chiropractor asserted that the veteran's neck pain could be 
attributed to his accident that occurred in service, because 
the cause and nature of his current complaints are consistent 
with that type of injury.  He further stated that the 
veteran's pain has increased lately as a result of 
degenerative processes that were set into motion by his 
injury. As the chiropractor provided a detailed explanation 
for his opinion and there is no other evidence or opinion 
that is contrary to his statements, the Board finds that this 
opinion to be competent and highly probative.  

Ordinarily, service connection will not be granted for pain 
alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  However, in this case, the evidence shows 
that the chronic neck pain is related to the veteran's neck 
injury in military service based on a continuity of 
symptomatology and the positive nexus opinion provided by his 
chiropractor.  The Board also finds it persuasive that there 
is no opinion in the record that asserts the veteran's 
current neck pain is not related to his in-service neck 
injury. 

Based on the foregoing, the Board has determined that the 
evidence is at least in equipoise.  Resolving all reasonable 
doubt in favor of the veteran, entitlement to service 
connection for residuals of a neck injury is warranted.


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


